 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TASHIA CHANNEL                                    No. 2:18-cv-02414 MCE AC (PS)
12                       Plaintiff,
13           v.                                         ORDER
14    ROBERT WILKIE, Secretary of the
      Department of Veterans Affairs, et al.,
15
                         Defendants.
16

17
            This order is issued to clarify the deadline for defendants to respond to plaintiff’s Third
18
     Amended Complaint. On July 10, 2019, the undersigned issued an order directing defendants to
19
     respond within the time provided in Federal Rule of Civil Procedure 12(a)(1). ECF No. 34. This
20
     citation was in error. Rule 12(a)(2) applies, because all three defendants in this action are officers
21
     or employees of the United States Department of Veterans Affairs.
22
            Pursuant to Rule 12(a)(2), defendants’ response is not due until September 6, 2019, and
23
     the Clerk of Court correctly declined to enter default against them following plaintiff’s August 2,
24
     2019 request. See ECF Nos. 35, 37, 38.
25
     ////
26
     ////
27
     ////
28
                                                        1
 1          Defendants are advised that the court does not intend to re-screen the Third Amended
 2   Complaint and will await defendants’ responsive pleading on or before September 6, 2019.
 3          IT IS SO ORDERED.
 4   DATED: August 22, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
